DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Barney et al. (US 2006/0237665 A1, cited by Applicant) discloses a microbial (microbial spore, par. [0089]) particle measuring apparatus (particle characterization device and method, abstract) comprising: a light emitter configured to irradiate a fluid with light of a predetermined wavelength over a predetermined measurement time (910’ and 910’’ probiding a series of pulses of monochromatic light, par. [0071]); a fluorescence receiver configured to selectively (using filter, par. [0072]) receive fluorescence emitted from particles contained in the fluid and output a signal having a magnitude corresponding to intensity of the fluorescence (par. [0071]); a signal acquisition unit configured to obtain the signal output from the fluorescence receiver at regular intervals over the measurement time (signals acquired and processed by computer 20 over time, as shown in Fig. 1, 4, 6-7E).
With respect to claims 1, 4, and 9, Barney does not disclose or reasonably suggest: calculation of a slope of waveform of the signal obtained by the signal acquisition unit, and determination of a concentration of microbial particles contained in the fluid using an attenuation amount of fluorescence intensity generated in a time period in which the slope in the measurement time is smaller than a predetermined value as an amount of attenuation derived from the microbial particles, as claimed.
Claims 2-3, 5-8, and 10-11 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	28 June 2022